On original consideration of this case we took into account four separate and distinct legislative acts dealing with the office or employment held by the appellee and to enforce payment of compensation for which she instituted this proceeding. Soon after announcing our decision there came to our attention still another act upon the subject, and the case was placed upon the rehearing docket for further consideration. Instead of two kindred acts passed by the Legislature of 1939, there were three. When the proceeding was instituted in the court below the Acts of 1939 were printed only in pamphlet form, and all references to them in pleadings and in brief of counsel were necessarily made by number. In the confusion of numbers, the writer overlooked the Act approved August 24, 1939, now published in the bound volume of General Acts of 1939, at page 422.
In order to understand the questions now involved and at the expense of repetition, we synopsize the legislative history of the appellee's office or employment and compensation therefor. *Page 43 
1. By the general act approved February 13, 1931, General Acts 1931, p. 45, provision was made for appointment by the sheriff and compensation for a matron at the county jail in counties having a population of not less than one hundred thousand and not more than three hundred thousand, which embraced Mobile County.
2. By the local act approved October 7, 1932, Local Acts Ex.Session, 1932, p. 23, provision was made for a matron at the Mobile County jail, the appointment being made by the sheriff. This local act repealed and superseded the general act of 1931,supra, insofar as Mobile County was concerned.
3. By the alleged general act approved September 15, 1939, General Acts 1939, p. 681, provision was attempted to be made for a matron at the county jail in counties having a population of not less than one hundred thousand and not more than three hundred thousand, appointment to be made by the governing board of such counties. In our original opinion, supra, we declared that said act was not only local in application, but in view of the peculiar circumstances (indicated in Section 5) could only apply during its life to Mobile County, and the required constitutional provisions as to notice not having been complied with, it was unconstitutional and void.
4. By the local act approved September 15, 1939, Local Acts 1939, p. 273, the local act approved October 7, 1932, was expressly repealed. Such was our holding of the effect of the local act repealing the local act of 1932.
Upon the basis of the abovementioned four acts, we reached the conclusion stated in the original opinion, viz.: that the general act of February 13, 1931, survived as being applicable to all counties within the classification therein fixed, including Mobile, and was the governing law of the case in hand. These four acts were considered as a part of a temporary legislative program to extend to December 1, 1940.
5. By the general act approved August 24, 1939, General Acts 1939, p. 422, the general act approved February 13, 1931, was expressly repealed.
The situation is this: The general act of 1931 (P. 45, Acts) having been repealed by the general act of 1939 (p. 422, Acts), there was no general law upon the subject until the passage and approval of the Act of September 15, 1939 (p. 681, Acts). Said act of September 15, 1939, being condemned as violative of Section 106 of the Constitution, there remained no general law upon the subject. We adhere to the conclusion originally stated, as to unconstitutionality, with respect to said act of September 15, 1939. The local act approved October 7, 1932, having been expressly repealed by the local act approved September 15, 1939, there is no applicable local law.
The appellee renews here the insistence that all three of the acts passed at the 1939 session of the Legislature are to be construed together as constituting a single legislative scheme. Without questioning the soundness of our holding that the alleged general act of September 15, 1939, is void, it is argued that the two remaining acts would not have been passed without the act so condemned, that the invalidity of the one affects them all, and that all three 1939 acts must fall, leaving the local act approved October 7, 1932, as the law governing the controversy.
On the original consideration we gave attention to this insistence, in part, declining to accede thereto. The Court held that there was a field of operation for each of the two acts considered, and that the local act did not fall with the condemnation of the general act. As to this we are not persuaded against the soundness of the conclusion reached on original consideration. What was there said with respect to the local repealing act (p. 273, Local Acts 1939) applies with equal force to the general repealing act (p. 422, General Acts 1939). There is a field of operation for both, and both stand unimpeached.
It results, therefore, that there is no existing law, general or local, to which the appellee, petitioner below, may point as authority for her right to the peremptory writ requiring the respondents to draw a warrant in her favor, and the judgment of the circuit court was laid in error.
The judgment of the circuit court is reversed, and a judgment is here rendered denying the writ of mandamus prayed and dismissing the petition.
Application for rehearing granted.
Reversed and rendered.
All the Justices concur. *Page 44